Exhibit 10.50
DESCRIPTION OF
2009 OFFICER BONUS PROGRAM
The following is a description of the 2009 cash bonus program (the “Bonus
Program”) for the officers of Specialty Underwriters’ Alliance, Inc., including
its subsidiary SUA Insurance Company (the “Company”).
The Bonus Program is designed to reward officers for their contribution to the
overall success of the Company. The Bonus Program includes two components:
1. Individual Performance
Individual performance goals are established for each of the officers as
follows: (1) for the Chief Executive Officer (the “CEO”), by the Compensation
Committee; and (2) for the Executive Vice President (the “EVP”), the Senior Vice
Presidents (each an “SVP”) and the Vice Presidents (each a “VP”), by the
Compensation Committee with input from the Chief Executive Officer.
Each officer is eligible for a discretionary cash bonus related to individual
performance of up to a specific percentage of his base salary. The CEO, EVP and
each SVP is eligible for a discretionary cash bonus of up to 25% of his base
salary relating to individual performance and each VP is eligible for a
discretionary cash bonus of up to 20% of his base salary relating to individual
performance. Each discretionary cash bonus relates to individual performance and
is based on an evaluation of the achievement or lack of achievement of such
individual’s performance goals and of such officer’s overall contribution to the
success of the Company during 2009. The Company’s financial results for 2009
will be considered by the Compensation Committee when bonus determinations are
made under the Bonus Program.
2. Company Performance
The Compensation Committee has determined that the most significant portion of
the Bonus Program should be dependent upon the results of operations of the
Company during 2009, as measured by the Company’s after-tax return on equity
(“ROE”) for that year. ROE is one of the most common and accepted measurements
used by investors in assessing the efficacy of their investments and the
effectiveness of deployed capital. For 2009, the Company’s ROE will be
calculated by dividing the after-tax net income earned by the Company in 2009 by
its beginning equity of approximately $136 million at January 1, 2009.
Each officer is eligible for a discretionary cash bonus related to Company
performance of up to a specific percentage of his base salary that is tied to
specified levels of ROE for the Company for fiscal year 2009. The CEO, EVP and
each the SVP is eligible for a discretionary cash bonus of up to 75% of his base
salary relating to Company performance and each VP is eligible for a
discretionary cash bonus of up to 55% of his base salary relating to Company
performance.

 



--------------------------------------------------------------------------------



 



In considering whether or not any of the ROE targets have been met, the
Compensation Committee shall have the discretion to consider whether such ROE
targets should be adjusted to take into consideration any unplanned or
unforeseen events, including, without limitation:

  •   the effects of implementing new accounting pronouncements and changes in
accounting policies or methods;     •   the effects of extraordinary items or
other significant, unforeseen special items on the Company’s income statement or
balance sheet;     •   the effects of any gains or losses from asset sales; and
    •   changes in the Company’s capitalization, such as the effects of a
spin-off or special dividend distribution.

Discretionary Nature of the Bonus Program
All bonuses under the Bonus Program, whether based upon individual or Company
performance, shall be entirely discretionary and may or may not be paid, based
on whether or not any or all of the applicable individual performance goals or
Company performance targets are met.
Administration of the Bonus Program
Performance achievement and bonus determinations, if any, for 2009 will be
reviewed and approved by the Compensation Committee, with input from the Chief
Executive Officer, as soon as practicable after the financial results for 2009
are available. Any bonus payments will be made no later than April 15, 2010.
Other Items
If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company which is the result of an Officers
misconduct with any financial reporting requirement under the securities laws,
such Officer shall reimburse the Company for any bonus received by such Officer
under this 2009 Officer Bonus Program.

 